BELCHER, Commissioner.
The conviction is for driving while intoxicated; the punishment, 5 days in jail and a fine of $100.
The record shows that appellant gave notice of appeal to this court on the day of his conviction; and it further shows that he filed an appeal bond on the same day.
Hence appellant has, during the term at which he was convicted, entered into an appeal bond instead of a recognizance as is required by law.
*62An appeal bond entered into during the term of court at which notice of appeal is given does not comply with the statute, Art. 830, Vernon’s Ann.C.C.P., and does not confer jurisdiction upon this court to enter any order except to dismiss the appeal. McCombs v. State, Tex.Cr.App., 307 S.W.2d 954.
The appeal is dismissed.
Opinion approved by the court.